Citation Nr: 1317526	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  07-11 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 2000 to July 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2008, the Veteran appeared at a hearing before a Decision Review Officer.  A copy of the transcript is in the Veteran's file. 

While on appeal in a rating decision in March 2013, the Ro granted service connection for headaches, which is a complete grant of the benefit sought on appeal.

In July 2010 and November 2012, the Board remanded the claim.  The claim is again REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

On VA examination in January 2013, the Veteran identified additional private medical records and VA records.  As the record is incomplete, further development under the duty to assist is needed. 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since November 2012.  





2.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf:

Records of treatment for a skin disorder by Dr. K.B.  

3.  After the additional records are obtained, afford the Veteran a VA examination by a dermatologist to determine:

Whether it is more likely than not (greater than 50 probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the Veteran's diagnosed atopic dermatitis or seborrheic dermatitis or psoriasis represents a progression of the symptoms of contact dermatitis that was diagnosed during service after using a thinner to remove paint in February 2001, or a new and separate condition?

The Veteran's file must be reviewed by the VA examiner. 

4.  After the development is completed, adjudicate the claim.  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


